848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wanda Kay HEARNE;  Michael Shaun Hearne, Plaintiffs-Appellants,v.W. Diaz McKENZIE;  Peggy Davis, Individually and as SocialCounselor of Anderson Co. Office of the Dept. of HumanServices;  Steve Bolin, Individually and as Social Counselorof Roane Co. Office of the Dept. of Human Services;  JamesCornett, Individually and as Co. Director of Dept. of HumanServices of Anderson Co.;  Steven C. Garrett, Individuallyand as Asst. General Counsel Dept. of Human Services, Stateof Tennessee;  Audra L. Gibson, Individually and asInvestigator of Atty. Generals Office for State of Tenn.;Jennings Meredith, Individually and as Judge of the JuvenileCourt of Anderson Co.;  Allen Kidwell, Individually and asJudge of the Chancery Court of Anderson Co.;  William E.Lantrip, Individually and as Attorney at Law, and asguardian ad litem;  Harry L. Lillard, Individually and asAttorney at Law;  Vivian L. Crandall, Individually and asAttorney at Law;  Anderson County (Tennessee);  Departmentof Human Services of Anderson County;  Department of HumanServices for Roane County State of Tennessee, Defendants-Appellees.
No. 88-5107.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

1
Before KEITH and RYAN, Circuit Judges, and BENJAMIN E. GIBSON, District Judge.*

ORDER

2
The plaintiffs appeal pro se from the district court's order granting summary judgment to the defendants in this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiffs and the defendants are all parties involved in domestic relations proceedings in the Anderson County, Tennessee courts.  The district court granted summary judgment to the defendants based on various immunity, state action, vicarious liability, and statute of limitations grounds.  We agree with the conclusions of the district court for the reasons stated in its orders of November 4, 1987 and December 17, 1987.


4
The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Benjamin E. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation